DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) s 14-16, 18 and 26 is/are under 35 U.S.C. 103 as obvious over US PGPUB 2011/0046249 to Ponticiello et al., (hereinafter “Ponticiello”).
The rejection stands as per reason of record.
Specifically, as discussed in the previous office action, Pontiviello discloses expandable vinyl aromatic polymers comprising at least one blowing agent and dispersed coke particles.  See the entire document, all illustrative examples.  The amounts of coke in in the compositions is disclosed as from 0.05 to 25 wt % with respect to the vinyl aromatic polymer (claim 1), and is disclosed in, for example, illustrative example 10 as about 4 wt % of the expandable composition. 

 	Ponticiello further discloses foams obtained from molding of expanded vinyl aromatic polymers of its disclosure and reports that thermal conductivity of such foams is 30. 5 mW/m.K  for foams of density of 17 kg/m3 as per example 10.  The reference dpoes not report the thermal conductivity of foams with density of 12.5 g.cm3 or lower. 
However,  it is noted that, as per ALL  illustrative examples of the instant application, the claimed thermal conductivity or 31.0 or less is ONLY achieved   for compositions containing 6 wt % of coke, i.e., a significantly higher amounts of coke as compared to the compositions disclosed in illustrative example 10 of Ponticiello.  As evident from disclosure of Ponticiello (examples 7 and 10) and also as supported by the illustrative examples of the instant application, adding more coke results in lower thermal conductivity for foams of the same density. Thus, adding more coke to compositions of Ponticiello is expected to result in even lower thermal conductivity.
	Ponticiello does not address the average stack height (Lc) of carbon crystallites of coke used in examples; or the volume median particle 
However, it is reasonable believed that coke used in, at least illustrative example 10 (and other examples) inherently exhibit Lc, D50 and  (D90-D10)/D50 corresponding to the claimed values.
This believe is based on the examples and comparative examples of the instant application.
As discussed above, at about 4 wt % loading of coke the thermal conductivity of foam molding of 17 kg/m3 is 30.5 mW/m.K .  It is expected to be significantly lower for coke loading of about 6 wt % which is comparable to the illustrative examples of the instant application.  This believe is based on the fact that thermal conductivity wad decreased from 32 mW/m.K in example 7 using about 2 wt % of coke to 30.5 mW/m.K for example 10 using about 4 wt % of coke.
As evident from illustrative example 1-6 and comparative examples 7-9 of the instant application, such low conductivities could only be achieved for coke with the claimed D50 diameter.
As evident from comparative examples 7, 8 and 9, the low thermal conductivities that are comparable to the conductivity of example 10 of 
Thus, from the thermal conductivity reported by Ponticiello and from the results reported in illustrative and comparative examples of the instant applications, it is reasonable believed that coke disclosed in referenced illustrative example of Ponticiello inherently exhibit the claimed Lc, D50 and (D90-D10)/D50.
The burden is shifted to the applicants to provide factual evidence to the contrary. 
Since the compositions of Ponticiello and the compositions of the instant application appear to contain all substantially identical components and based on all the data of record, it  is reasonable believed that the claimed compositions and foams inherently exhibit the claimed property of “polymer foams obtained from the molding of the expandable vinyl aromatic polymers, comprise a thermal conductivity, (k) measured according to ISO 8301, of: 31.0 mW/m.K or less at a foam density of 12.5 kg/m3 or lower" would be inherently exhibited by the compositions of Ponticiello containing, for example, 6 wt % of coke. 

The invention as claimed, therefore, is fully within the disclosures of Ponticiello and incorporating 6 % of coke in compositions of Ponticiello is at least obvious to obtain foams of desired thermal conductivity.

Claim Rejections - 35 USC § 103
Claim s 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello in combination with WO 2011/0046249 to Total Recearch and Tecnology Feluy, (hereinafter “Total Technology”).
The rejection stands as per reasons of record. 
The disclosure of Ponticiello is discussed above.
Polnticiello further expressly discloses addition of brominated flame retardants in the amounts fully cooresponding to the claimed amounts and flame retardant synergist in the amounts also corresponding to the claimed amounts.  See, for example, [0031], claim 5 of Ponticiello.
Ponticiello does not expressly discloses polymeric flame retardants.  However  it is well known in the art that polymeric brominated compounds are functional equivalents to the brominated compounds expressly disclosed by Ponticiello as flame retardants that are commonly used for 
Ponticiello further expressly discloses that various conventional additives, such as nucleating agents, may be added to the expandable compositions.  Ponticiello [0036, 0046].
As per Total Technologies, wax of the claimed molecular weight is a known nucleating agent and is commonly used in the amounts corresponding to the claims in expandable vinyl aromatic compositions.  See Total Technologies [0064-66], illustrative examples.
Therefore, using the claimed flame retardant/synergist and the nucleating agent in the claimed amounts in compositions of Ponticiello would have been obvious as such components are known functional compounds for expandable vinyl aromatic compositions with reasonable expectation to achieve compositions with properties corresponding to the expected properties of compositions with added known functional additives. 
Ponticielly discloses a process of obtaining expandable beads by extrusion of molten expandable compositions, including steps of preparing 
Ponticiello does not disclose a process that fully correspond to the claimed process.
However, Total Technologies teach that the process of preparation of beads or granules of an expandable vinyl aromatic polymer comprising the steps that fully correspond to the claimed process is a known process of preparation of beads or granules of an expandable vinyl aromatic polymers and may be used in place of other processes including those disclosed by Ponticiello.  See Total Technologies, [0089-93].
 Specifcally, the process disclosed by Total Technologies includes steps of a. producing a polymer melt stream of an expandable vinyl aromatic polymer; b. deriving a part of said polymer stream and creating main polymer melt stream (1) and a side loop with an additional polymer melt stream (2); c. dispersing coke and the foam cell regulator into said additional polymer melt stream (2); d. joining the additional polymer stream (2) and the main stream (1) and forming a new polymer melt stream; e. introducing a blowing agent into the new polymer melt stream; f. cooling down the new polymer melt stream to a temperature of 200°C or less; g. introducing the flame retardant agent and the synergist into the new 
As discussed in claim 10, for example, between 5 and 30 % of the main polymer stream is derived in step b) to form the additional polymer stream.  In step c), the coke particles and the foam cell regulator are dispersed in the additional polymer stream by means of an extruder, (claim 11), and the dispersion in step c) is performed in the polymer melt at a temperature comprised between above 180°C [0093].
Addition of a stabilizer is discussed in [0085], and also discussed I n Ponticiello [0036 and 0056].  Neither reference specifically address the step in which a stabilizer is added, however sequence of adding non-reactive components to the melt is prima facie obvious as per existing case law, and, therefore, adding g), one or more thermal stabilizer(s) and other common additives (including stabilizers, antioxidants and anti-acids) would have been obvious absent showing of unexpected results that can be attributes to addition of those components in the claimed order. 
Therefore, using a process as disclosed by Total technologies to process expandable vinyl aromatic compositions of Ponticiello to obtain expandable beads would have been obvious with reasonable expectation .


Response to Arguments
Applicant's arguments filed 7-13-2021 have been fully considered but they are not persuasive. The applicants argue that Ponticiello fails to teach the limitations of claims 14 and 26, which claims, as amended, claim "wherein the expandable vinyl aromatic polymers comprise between 4 and 6% by weight of coke; and, wherein polymer foams obtained from the molding of the expandable vinyl aromatic polymers, comprise a thermal conductivity, (k) measured according to ISO 8301, of: 31.0 mW/m.K or less at a foam density of 12.5 kg/m3 or lower." 
The applicants argue that “the examples in Ponticiello all fail to teach the desired reduced thermal conductivities claimed at the lower density range.”  The applicants further state that “example 1 teaches a composition with 17 g/L, which is the equivalent to 17 kg/m3, and much greater than a density of 12 kg/m3, having a thermal conductivity of 35 mW/mK, well above a thermal conductivity of 31.0 mW/mK. The Office Action also cites Ponticiello, example 10, but the cited example fails to teach the claimed 
These arguments are not found persuasive for the following reasons.
First, the examiner wishes to expressly note on the record that the claimed limitation of “wherein polymer foams obtained from the molding of the expandable vinyl aromatic polymers, comprise a thermal conductivity, (k) measured according to ISO 8301, of: 31.0 mW/m.K or less at a foam density of 12.5 kg/m3 or lower" is just a property of the claimed composition or the claimed foam, when such composition or such foam is foamed to the claimed density of 12.5 kg/m3.  None of the claims actually claim the foam of the 12.5 kg/m3 density.  As such, in order to meet the claimed limitations, the reference does not have to disclose foams of such density or disclose the thermal conductivity  at this density.  In fact, the reference does not have to disclose foams of any density or report thermal 
As discussed in the previous office actions and above, the examiner provided reasons based on the data of the record why the compositions of Ponticiello are reasonable believed to be substantially identical to the compositions disclosed in the instant specification. 
As pointed out by the applicants, Ponticiello exemplifies foams having density of 17 g/cm3 and exhibiting thermal conductivity of 32 and 30.5 mW/mK for foams obtained from compositions containing 2 and 4  wt % of coke (examples 7 and 10).  The illustrative examples of the instant application show that thermal conductivity of foams containing 4.5 % of coke ranges from 30 to 30.3 for foams of 18 kg/m3 density and from 30.5 to 30.7 for foams of 15 kg/3 density (illustrative examples 1-6 of the instant application). Given the fact that foams of Ponticiello contain 4 % of coke and foams of illustrative example 1-6 contain 4 % coke, and also the fact that thermal conductivity decreases with the amounts of coke (supported by illustrative examples in both the instant application and Ponticiello), the 
Second, the examiner disagrees with the statement that “nothing in the cited reference teaches that 4 and 6 % by weight of coke would achieve a thermal conductivity, measured according to ISO 8301, of: 31.0 mW/m.K or less at a foam density of 12.5 kg/m3 or lower.”
While Ponticiello does not teach foams of the 12.5 g/cm3 density, the data pf Ponticiello shows significant decrease in thermal conductivity with increase of coke amounts thus suggesting that for higher amounts of coke (such as 6 wt %) thermal conductivity with further decrease.  And even though, it may “logically follow” that thermal conductivity would be higher for foams of lower density, increase in thermal conductivity for lower density foams would be offset by increase of the amounts of coke. 
Such conclusion logically flows from the data in Ponticiello and the instant application.  There is absolutely nothing inconsistent in the data presented by Ponticiello and the data in the instant application, which data leads to a conclusion that the claimed property of “the expandable vinyl aromatic polymers comprise between 4 and 6% by weight of coke; and, wherein polymer foams obtained from the molding of the expandable vinyl 
It is further noted that none of the foams of illustrative examples 1-6 of the instant application exhibit  thermal conductivity below 31,0 mW/mK at the coke amount of 4 % or 4.5 %.   The thermal conductivity of 31.0 and less is only exhibited by foams with 6 % coke amounts.  This fact further supports the examiner position that compositions of Ponticiello would inherently exhibit the claimed property upon increase of the coke amounts to, for example, 6 wt %, which is within is fully within the disclosure of Pinticiello. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765